               Case 1:21-cv-06579 Document 1 Filed 08/04/21 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 KNIGHT FIRST AMENDMENT
 INSTITUTE AT COLUMBIA
 UNIVERSITY,

                 Plaintiff,
                                                             Civil Action No. 1:21-cv-6579
         v.

 FEDERAL BUREAU OF PRISONS and U.S.
 DEPARTMENT OF JUSTICE,

                 Defendants.


                              COMPLAINT FOR INJUNCTIVE RELIEF

                                         INTRODUCTION

        1.      This lawsuit under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, seeks

the immediate release of records from the Federal Bureau of Prisons (“BOP”) concerning the

digitization, retention, and surveillance of mail sent to individuals incarcerated in jails and prisons.

        2.      For the over 150,000 individuals currently incarcerated in federal correctional

facilities, the ability to send and receive mail is a lifeline. It connects them to loved ones,

community members, educators, religious leaders, and social services. Amidst the COVID-19

pandemic, during which in-person visitation has been severely restricted or eliminated altogether,

letter-writing is one of the few remaining forms of communication available to incarcerated

individuals.

        3.      But in March 2020, the same month the BOP halted in-person visitation due to the

COVID-19 pandemic, the agency launched a pilot program that digitizes incoming mail. Under

that program, a private telecommunications contractor called Smart Communications opens and
             Case 1:21-cv-06579 Document 1 Filed 08/04/21 Page 2 of 10




scans all non-privileged mail sent to at least two federal correctional facilities; the original letters,

pictures, and photos are destroyed.

        4.      The BOP’s pilot program was intended to operate for one year, but the agency has

not publicly disclosed the details of this program or its current status. For instance, it is unclear

whether the pilot program remains operational beyond its original term and whether the BOP

intends to permanently adopt a mail digitization system. The BOP has also not explained its

policies on the retention, use, and sharing of data derived from digitized mail. It has not publicly

updated its general correspondence policy to account for its changed mail procedures. It has not

explained why it believes mail digitization efforts were necessary, nor has it disclosed any data to

demonstrate the efficacy of the pilot program.

        5.      Mail digitization efforts, like the BOP’s pilot program, raise serious questions about

the rights of incarcerated people and their loved ones. Smart Communications’ program, called the

MailGuard system, heightens the surveillance already prevalent in prisons and jails by digitizing

and storing searchable copies of prison mail. This pervasive surveillance has already chilled the

expression of members of the public who otherwise wish to send mail to people incarcerated in

correctional facilities. These programs also make meaningful communication through

correspondence more difficult. After the adoption of mail digitization measures, incarcerated

people have reported long delays in receiving mail and incorrect copying, including distorted

photographs, illegible letters, and lost pages.

        6.      To help the public better understand the BOP’s adoption of mail digitization

programs, the extent of the BOP’s surveillance and investigation of correspondence, and the

impact of mail digitization programs on incarcerated individuals and the public, Plaintiff the

Knight First Amendment Institute at Columbia University (“Plaintiff” or the “Knight Institute”)




                                                   2
             Case 1:21-cv-06579 Document 1 Filed 08/04/21 Page 3 of 10




submitted a FOIA request (“the Request”) to the BOP on June 25, 2021, seeking records

concerning the digitization, retention, and surveillance of mail sent to individuals incarcerated in

federal prisons.

       7.      Plaintiff has commenced this action because Defendants failed to process and

release records responsive to the Request within the timeline mandated by FOIA. Plaintiff seeks

the injunctive relief necessary to ensure Defendants’ compliance with FOIA’s requirements.

                                JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1331.

       9.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B).

                                            PARTIES

       10.     The Knight First Amendment Institute at Columbia University is a New York not-

for-profit corporation based at Columbia University that works to preserve and expand the

freedoms of speech and the press through strategic litigation, research, and public education.

Public education is essential to the Knight Institute’s mission. Obtaining information about

government activity, analyzing that information, and publishing and disseminating it to the press

and public are among the core activities the Knight Institute was established to conduct. The

Knight Institute is a “person” within the meaning of 5 U.S.C. § 551(2).

       11.     Defendant BOP is a component of the U.S. Department of Justice (“DOJ”) and is

an “agency” within the meaning of 5 U.S.C. § 552(f). The BOP has possession and control over

the requested records.

       12.     Defendant DOJ is a department of the executive branch of the U.S. government and

is an “agency” within the meaning of 5 U.S.C. § 552(f). The DOJ and its component the BOP have

possession and control over the requested records.


                                                 3
              Case 1:21-cv-06579 Document 1 Filed 08/04/21 Page 4 of 10




                                   FACTUAL ALLEGATIONS

                                             Background

        13.     In March 2020, the BOP launched what was meant to be a one-year pilot program

with the private, for-profit telecommunications contractor Smart Communications to begin

digitizing all incoming non-legal mail in at least two federal correctional facilities: Federal

Correctional Institution Beckley in West Virginia and United States Penitentiary Canaan in

Pennsylvania. The BOP has stated that, under its pilot program, the original correspondence is

retained for thirty days before being destroyed and is never shared with the intended recipient.

        14.     Smart Communications creates and sells a product called MailGuard to client

correctional facilities. Through the MailGuard system, postal mail sent to incarcerated persons is

routed to an off-site facility outside the prison and is processed, scanned, and uploaded into a

proprietary database accessible to correctional officers at client facilities. These officers can review

and either approve or reject the incoming mail in the database. If approved, a photocopy of the

correspondence is printed and delivered to the recipient. Smart Communications also provides a

range of surveillance and investigative features to its MailGuard clients, including the ability to

flag individuals for heighted surveillance by setting alerts that automatically forward investigators

a copy of every letter sent to that individual.

        15.     Smart Communications also markets a tool called the Smart Tracker that is

designed to surveil those who send mail to incarcerated individuals. Smart Communications

advertises the Smart Tracker tool as providing correctional officers with “significant new

intelligence about the public sender of the postal mail, giving postal mail a digital fingerprint.”

Through this service, if senders of mail opt to track the status of their letters, Smart

Communications will collect data about the senders, including their email addresses, physical

addresses, IP addresses, phone numbers, and GPS locations. The Smart Tracker tool maintains a


                                                   4
             Case 1:21-cv-06579 Document 1 Filed 08/04/21 Page 5 of 10




profile on senders that contains this data, as well as copies of every letter they send through Smart

Communications and a list of all of their “connections”—that is, every incarcerated individual with

whom they have communicated.

       16.     Smart Communications retains the data it collects for years, and possibly

indefinitely, creating a searchable database of all correspondence that can be used to target and

investigate both senders and recipients of mail. In late 2018, Jon Logan, the CEO of Smart

Communications, specified that electronic copies of mail sent to at least one of its client facilities

was retained for at least seven years after the recipient had been released from incarceration, if not

longer. “[In] almost 10 years of business,” he told a reporter for Mother Jones, “Smart

Communications has never lost or deleted any records or any data from our database. There are

hundreds of millions of data records stored for investigators at anytime.”

       17.     Early experiences with Smart Communications’ MailGuard system suggest that the

increased surveillance of mail impairs the ability of incarcerated individuals and their loved ones

to communicate freely. In response to Pennsylvania’s adoption of the MailGuard system in 2018,

for example, the spouse of an incarcerated individual told a Mother Jones reporter that she will not

“send any pictures to [her husband] that have faces of our children, our grandchildren,” because

he “wants no family faces saved in that database whatsoever.” Another spouse interviewed by the

Philadelphia Inquirer said she stopped sending her child’s original artwork to her incarcerated

husband.

       18.     Additionally, incarcerated people have reported that the destruction of original mail

further isolates them from their loved ones. After the adoption of mail digitization measures,

incarcerated people have complained of long delays in receiving mail and incorrect copying,

including distorted photographs, illegible letters, and lost pages. Even when mail is perfectly




                                                  5
             Case 1:21-cv-06579 Document 1 Filed 08/04/21 Page 6 of 10




scanned or copied, the destruction of original correspondence can weigh heavily on those

incarcerated. For example, Gregory Marcinski, who has been incarcerated for almost 20 years, told

a reporter for the Daily Beast that he could still smell the scent of his father’s favorite cigarettes

on the last letter he received before his father passed away in 2016. He treasures the ability to “see

the ink that he used on that paper,” especially as he can no longer receive original letters from his

partner or her children.

       19.     Prison rights advocates have also expressed concern about the status of privileged

and confidential mail under mail digitization systems. Although legal mail is not supposed to be

routed to Smart Communications under the BOP’s pilot program, at least one incarcerated

individual complained that legal mail sent to him was scanned and copied as well. And Just

Detention International, a human rights organization, has argued that the system may be

inconsistent with the national standards set under the Prison Rape Elimination Act requiring

correctional facilities to “enable reasonable communication between inmates and [victim

advocacy] organizations and agencies, in as confidential a manner as possible,” 28 C.F.R. §

115.53(a).

       20.     Smart Communications markets its service as a method of improving safety and

security in correctional facilities, but it is unclear whether programs like the MailGuard system

accomplish these goals. Pennsylvania adopted the MailGuard system in 2018 in response to the

risk that incoming letters soaked in synthetic cannabinoids could be used to introduce contraband

into prisons and jails and could sicken staff. But reporters at the American Prospect concluded,

based on Pennsylvania’s drug interdiction data, that the introduction of the MailGuard system did

not lead to a decrease in the average drug test positivity rate.




                                                  6
                Case 1:21-cv-06579 Document 1 Filed 08/04/21 Page 7 of 10




         21.      The BOP previously announced that it was considering extending and expanding

the MailGuard pilot program, but it has not provided key information to the public about the pilot

program, how it operates, or even whether it remains in place. It has not disclosed any policies on

the collection or retention of data derived from correspondence that is stored in Smart

Communications’ database. It has not disclosed its policies on when or whether BOP employees

or other law enforcement personnel may access data on Smart Communications’ database for

general investigative purposes. The BOP has likewise not disclosed whether it has received

complaints about the mail digitization process, including delays in delivering mail, incorrect

copying of mail, and any instances of copying of privileged legal mail or other confidential mail.

Finally, the BOP has not disclosed any data demonstrating whether the MailGuard system has

reduced contraband in federal jails and prisons, or data demonstrating the extent to which

contraband is being introduced through general correspondence.

                                               The FOIA Request

         22.      On June 25, 2021, the Knight Institute submitted the Request to the BOP, seeking

records “concerning the digitization and retention of mail sent to individuals incarcerated in jails

and prisons,” including:1

               a. Records regarding mail digitization systems 2 at correctional facilities;

               b. All records concerning the retention of electronic copies of mail, or data derived
                  from such mail;

               c. All communications concerning the evaluation, expansion, extension, or
                  termination of the MailGuard pilot program or other mail digitization efforts;

               d. All records explaining or discussing the Bureau’s rationale for launching the
                  MailGuard pilot program;



    1
     A true and correct copy of the Request is attached hereto as Exhibit A.
    2
     The Knight Institute specified in the Request that, by “mail digitization system,” it meant the MailGuard system,
the Smart Tracker tool, and any other mail digitization efforts or proposals.


                                                          7
              Case 1:21-cv-06579 Document 1 Filed 08/04/21 Page 8 of 10




             e. All records concerning the collection or retention of data about the senders of mail
                through mail digitization systems;

             f. Records relating to the incidence of contraband introduction through the use of mail
                in jails and prisons;

             g. All presentations, publications, training materials, pamphlets, press releases, or
                other documents explaining or providing guidance on mail digitization systems to
                Bureau of Prisons employees, incarcerated individuals, or members of the public;

             h. All complaints or inquiries submitted regarding mail digitization systems, including
                but not limited to complaints about the copying of privileged or confidential mail,
                undelivered or late mail, rejected mail, poor photocopies, and the retention of mail
                sent to incarcerated individuals, and any responses to those complaints or inquiries;

             i. All records relating to the use of tablets, kiosks, or other electronic means to access
                digitized mail by incarcerated individuals; and

             j. All policies or procedures relating to the reading, retention, and copying of mail
                sent to incarcerated individuals, including both incoming mail and mail already in
                the possession of those individuals.

       23.      The Knight Institute requested expedited processing of the Request on the ground

that it is an organization “primarily engaged in disseminating information” and there is a

“compelling need” for the records sought because they contain information “urgent[ly]” needed to

“inform the public concerning actual or alleged Federal Government Activity.” 5 U.S.C.

§ 552(a)(6)(E)(v)(II).

       24.      The Knight Institute requested a waiver of document search, review, and

duplication fees on the grounds that: (a) disclosure of the requested records is in the public interest

and is “likely to contribute significantly to public understanding of the operations or activities of

the government and is not primarily in the commercial interest of the requester,” id.

§ 552(a)(4)(A)(iii); (b) the Knight Institute is a “representative of the news media” within the

meaning of FOIA and the records are not sought for commercial use, id. § 552(a)(4)(A)(ii)(II); and

(c) the Knight Institute is an “educational . . . institution” whose purposes include “scholarly . . .

research” and the records are not sought for commercial use, id. § 552(a)(4)(A)(ii)(II).


                                                   8
                Case 1:21-cv-06579 Document 1 Filed 08/04/21 Page 9 of 10




                                               Agency Response

          25.     By letter dated June 29, 2021, the BOP acknowledged receipt of the Request by

email and assigned it reference number 2021-05206.3 The BOP granted the Knight Institute’s

request for expedited processing. It did not respond to the Knight Institute’s request for a fee

waiver.

          26.     To date, the BOP has not released any records responsive to the Request or

adequately explained its failure to do so.

                                           CAUSES OF ACTION

          27.     Defendants’ failure to process Plaintiff’s request as soon as practicable violates

FOIA, 5 U.S.C. § 552(a)(6)(E)(iii), and Defendants’ corresponding regulations, 28 C.F.R.

§ 513.60 et seq.

          28.     Defendants’ failure to make records responsive to the Request promptly available

violates FOIA, 5 U.S.C. § 552(a)(3)(A), (a)(6)(A), and Defendants’ corresponding regulation, 28

C.F.R. § 513.60 et seq.

          29.     Defendants’ failure to grant Plaintiffs’ request for a waiver of search, review, and

duplication fees violates FOIA, 5 U.S.C. § 552(a)(4)(A)(ii)(II), (iii), and Defendants’

corresponding regulations, 28 C.F.R. § 513.60 et seq.

                                          PRAYER FOR RELIEF

          Plaintiff respectfully requests that this Court:

          A.      Order Defendants to conduct a thorough search for records responsive to Plaintiff’s

                  request;

          B.      Order Defendants to immediately process and release any responsive records;



   3
       A true and correct copy of the BOP’s acknowledgment is attached hereto as Exhibit B.


                                                         9
           Case 1:21-cv-06579 Document 1 Filed 08/04/21 Page 10 of 10




      C.     Award Plaintiff its reasonable costs and attorneys’ fees incurred in this action; and

      D.     Grant such other and further relief as the Court may deem just and proper.



                                                Respectfully submitted,

                                                 /s/ Stephanie Krent
                                                Stephanie Krent
                                                Xiangnong Wang
                                                Alex Abdo
                                                Knight First Amendment Institute
                                                  at Columbia University
                                                475 Riverside Drive, Suite 302
                                                New York, NY 10115
                                                (646) 745-8500
                                                stephanie.krent@knightcolumbia.org

                                                Counsel for Plaintiff

August 4, 2021




                                              10
